The defendant’s motion in the appeal from the Superior Court in New Haven County (1) that this court set aside the judgment of the trial court on the first count of the information is granted unless the state files its counterfinding on or before January *83422, 1974, and (2) that this court set aside the judgment on the second count of the information is denied.
Argued January 2
decided January 2, 1974
John R. Williams, special public defender, for the appellant (defendant).
Jerrold H. Barnett, assistant state’s attorney, for the appellee (state).